DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse in the response to the Species Election requirement in the reply filed on 2/24/2021 of “Lactobacillus johnsonii strain UMNLJ21” is acknowledged.
The traversal is on the ground(s) that unity of invention with regard to “special technical feature” has not been considered. This is not found persuasive because it is clearly obvious that all claim-recited biological species including all claimed recited Lactobacillus are well known in the art. Thus, “special technical feature” as drawn to a generic composition comprising well-known bacteria is obviously also well known; and, therefore, unity is broken.  The issues and meaning of claimed terms such as “strain UMNLJ21” and the similar others must be examined separately for the very least reason that they encompass or might encompass different products; and the multiple products are impermissible combinations of invention categories. 
Thus, the species election requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 12, 17-19, 21, 23 and 35-37 are under examination as comprising the elected “species” being “Lactobacillus johnsonii strain UMNLJ21” as elected by Applicants (2/24/2021).


Claim Rejections - 35 USC § 112
Indefinite
Claims 12, 18 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 18 and 35 recite as the sole designation of bacterial strains including the elected “Lactobacillus johnsonii strain UMNLJ21” by their internal laboratory designation which creates ambiguity in the claims. For example, the strains including the elected “Lactobacillus johnsonii strain UMNLJ21” disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession numbers in a culture collection with IDA status under Budapest Treaty would obviate this rejection.


Deposit
	Claims 12, 18 and 35-37 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 12, 18 and 35-37 require one of ordinary skill in the art to have access to specific microorganisms including the elected “Lactobacillus johnsonii strain UMNLJ21”.  
Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of 
The copy of deposit receipt from IDA with status under Budapest treaty is required as a proof of both deposit and deposit acceptance, wherein the deposit acceptance demonstrates a proof of viability of deposited biological material. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 12, 17-19, 21, 23 and 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or natural phenomenon such as a natural product without significantly more. 
The claims recite a composition comprising at least 4 of bacterial species, wherein all claimed bacterial species or “strains” are natural bacterial  isolates derived from avian or turkey as claimed (claims 1 and 3) and as disclosed (from page 5, lines 15-18 to page 8). Thus, the claimed composition (claim 1 and/or claim 35) comprises only naturally-occurring bacteria and or a combination of naturally occurring bacteria.  
Moreover, a combination of at least 4 and more bacterial species recited in the claims is found in nature in a form of natural samples of microbiome or gut or feces of turkeys as evidenced by the reference by Danzeisen et al (IDS reference; PerrJ 2013, 1, e237); for example: see abstract. 
This judicial exception is not integrated into a practical application because claims solely recite a generic composition with natural products without a meaningful 
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add extra-solution or significantly more (also known as an “inventive concept”) to the exception. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 17, 19, 21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Danzeisen et al (IDS reference; PerrJ 2013, 1, e237, pages 1-22). 
The cited reference by Danzeisen (2013) discloses a composition comprising a bacterial community composition within the small intestines of turkey, wherein the composition comprises bacterial isolates or stains belonging to at least 4 and more of bacterial species including Clostridium bartlettii; Lactobacillus acidophilus; Lactobacillus aviarius; Lactobacillus crispatus; Lactobacillus helveticus; Lactobacillus ingluvieie, Lactobacillus johnsonii; Lactobacillus reuteri; Lactobacillus salivarius (see abstract; see page 8, last paragraph; see paragraph bridging pages 9 and 10). 
Thus, the cited reference clearly anticipates claims 1, 3, 17, 19, 21 and 23.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 17-19, 21, 23 and 35-37 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danzeisen et al (IDS reference; PerrJ 2013, 1, e237, pages 1-22).
The cited reference by Danzeisen (2013) discloses a composition comprising a bacterial community composition within the small intestines of turkey, wherein the composition comprises bacterial isolates or stains belonging to at least 4 and more of dominant bacterial species including Clostridium bartlettii; Lactobacillus acidophilus; Lactobacillus aviarius; Lactobacillus crispatus; Lactobacillus helveticus; Lactobacillus ingluvieie, Lactobacillus johnsonii; Lactobacillus reuteri; Lactobacillus salivarius (see abstract; see page 8, last paragraph; see paragraph bridging pages 9 and 10). 
The referenced turkey-sourced composition comprises isolates or strains belonging to the identical bacterial species as claimed.  Consequently, the claimed composition is anticipated by the reference. In particular, the referenced composition Lactobacillus johnsonii. Consequently, the claimed composition with the strain “UMNLJ21” that is identified as Lactobacillus johnsonii appears to be anticipated by the reference. 
In the alternative, even if the claimed strain “UMNLJ21”  and compositions therewith are not identical to the referenced turkey-sourced compositions with identical bacterial isolates (including Clostridium bartlettii; Lactobacillus aviarius; Lactobacillus johnsonii) with regard to some unidentified characteristics, the differences between that which are disclosed and that which are claimed are considered to be so slight that the referenced compositions with representatives of the identical bacterial species including isolate belonging to Lactobacillus johnsonii  are likely inherently possess the same characteristics of the claimed composition with Lactobacillus johnsonii  particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same bacterial species as well as being isolated from turkey gut). Thus, the claimed compositions with strains including strain “UMNLJ21” would have been obvious to those of ordinary skill in the art within the meaning of USC 103.
Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Danzeisen et al (IDS reference; PerrJ 2013, 1, e237, pages 1-22) and Nava et al (IDS reference; Animal Health Research Reviews. 2005, 6 (1), pages 105-118).
The cited reference by Danzeisen (2013) discloses a composition comprising a bacterial community composition within the small intestines of turkey, wherein the composition comprises bacterial isolates or stains belonging to at least 4 and more of dominant bacterial species including Clostridium bartlettii; Lactobacillus acidophilus; Lactobacillus aviarius; Lactobacillus crispatus; Lactobacillus helveticus; Lactobacillus ingluvieie, Lactobacillus johnsonii; Lactobacillus reuteri; Lactobacillus salivarius (see abstract; see page 8, last paragraph; see paragraph bridging pages 9 and 10).
	The cited reference by Danzeisen (2013) recognizes that microbial community of gastrointestinal tract plays a critical role in overall health of turkeys and other poultry (see introduction first paragraph) and that this bacterial community is an antibiotic-free alternative to improve animal health and weight (see introduction last paragraph).
Furthermore, the cited reference by Nava teaches the use or administration of bacterial composition isolated from poultry for treating poultry infection (entire document).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide a composition comprising representatives of bacterial species or stains as claimed including claimed Lactobacillus johnsonii “strain “UMNLJ21” with a reasonable expectation of success in providing a composition for treating poultry infection because prior art teaches the use of bacterial Lactobacillus johnsonii has been known and/or identified in the prior art. 
 	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Vera Afremova
April 19, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653